Citation Nr: 0423924	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  00-16 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to an effective date prior to August 10, 1993 for 
the grant of service connection and assignment of an initial 
100 percent rating for a schizoaffective bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from May to August 1964.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 1999 rating action that granted service 
connection and assigned an initial 70percent rating for a 
schizoaffective bipolar disorder from August 10, 1993.  By 
rating action of March 2000, the RO granted an initial 100 
percent rating for the schizoaffective bipolar disorder from 
August 10, 1993.  The veteran appealed the effective date of 
the grant of service connection and the initial 100 percent 
rating, claiming an earlier effective date.  

By decision of January 2002, the Board denied an effective 
date prior to August 10, 1993 for the grant of service 
connection and assignment of an initial 100 percent rating 
for a schizoaffective bipolar disorder.  The veteran appealed 
that denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  In February 2003, counsel for the appellant and the 
VA Secretary filed a Joint Motion for Remand; later that 
month, the Court issued an order granting the Joint Motion, 
vacating the Board's January 2002 decision and remanding the 
matter to the Board for proceedings consistent with the Joint 
Motion.

By decision of October 2003, the Board remanded this matter 
to the RO for due process development.  A Supplemental 
Statement of the Case (SSOC) was issued in May 2004, 
reflecting the RO's continued denial of an effective date 
prior to August 10, 1993 for the grant of service connection 
and assignment of an initial 100percent rating for a 
schizoaffective bipolar disorder.

For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action on his part is required.




REMAND

As noted previously, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

The Board remanded this case to the RO in October 2003 for 
due process development, to include the issuance of a letter 
notifying the veteran and his attorney of the VCAA and the 
duties to assist imposed thereby, specifically as they 
pertain to the claim for an effective date prior to August 
10, 1993 for the grant of service connection and assignment 
of an initial 100 percent rating for a schizoaffective 
bipolar disorder on appeal.  Appellate review discloses that, 
while the letter sent to the veteran and his attorney by the 
RO in February 2004 notified them of the VCAA duties to 
notify and assist as they pertain to general claim for 
service connection and increased ratings, it failed to notify 
them of the specific type of evidence necessary to 
substantiate the claim for an earlier effective date for the 
grant of service connection and assignment of an initial 100 
percent rating for a schizoaffective bipolar disorder.  In a 
March 2004 letter, the veteran stated that the February 2004 
RO letter was inadequate, as it failed to indicate what the 
evidence had to show to establish an earlier effective date 
for his claim.  

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).   

Given the above-cited due process problem, and the fact that 
neither the veteran nor his attorney has explicitly waived 
this requirement, the Board finds that yet another remand is 
required to cure the notice deficiency-specifically, for the 
RO to issue to the appellant and his attorney a letter that 
properly and specifically notifies them of the type of 
evidence necessary to substantiate the claim for an earlier 
effective date for the grant of service connection and 
assignment of an initial 100 percent rating.

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

While the Board is cognizant that a second remand of these 
matters will, regretfully, further delay a final decision on 
the claim on appeal, such action is necessary to ensure that 
all due process requirements are met.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish to the veteran 
and his attorney a letter providing 
notification of the VCAA and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim for an 
effective date prior to August 10, 1993 
for the grant of service connection and 
assignment of an initial 100 percent 
rating for a schizoaffective bipolar 
disorder.  The letter should include a 
summary of the evidence currently of 
record that is pertinent to the claim, 
and specific notice as to the type of 
evidence necessary to substantiate the 
claim for an earlier effective date.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
each of the matters on appeal that are 
not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that he has a full one-year 
period for response (although VA may 
adjudicate the claim within the one-year 
period).  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and his 
attorney of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall.

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his attorney an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


